QuiNN, Chief Judge
(concurring in the result):
I have no difficulty in agreeing with the result reached in the principal opinion. Voluntary manslaughter was clearly and reasonably raised by the record and the court’s finding is certainly supported by the evidence. On these facts, the accused would be prejudiced by the law officer’s failure to instruct upon the elements of the above offense, only if it could reasonably be said that, had the instructions been given, there was an actual probability that the accused would be convicted of a lesser offense, or acquitted. Such a finding could be returned here, only if the members of the court ignored their oath to faithfully and impartially try the case according to the evidence, their conscience, and the law. It is true that courts and juries on occasion do acquit persons whose guilt is clearly established. But it does not follow that any accused, clearly guilty of an offense of which he is convicted, is entitled to have his conviction set aside on the basis of such a possibility. Beyond this, we need not go. Accordingly, I concur in the result.